Case 2:19-cv-06182-DSF-PLA Document 95-2 Filed 08/31/20 Page 1 of 9 Page ID #:3721




                                   EXHIBIT 2




                                   EXHIBIT 2
                                     1 of 9
Case 2:19-cv-06182-DSF-PLA Document 95-2 Filed 08/31/20 Page 2 of 9 Page ID #:3722




                                   EXHIBIT 2
                                     2 of 9
Case 2:19-cv-06182-DSF-PLA Document 95-2 Filed 08/31/20 Page 3 of 9 Page ID #:3723




                                   EXHIBIT 2
                                     3 of 9
Case 2:19-cv-06182-DSF-PLA Document 95-2 Filed 08/31/20 Page 4 of 9 Page ID #:3724




                                   EXHIBIT 2
                                     4 of 9
Case 2:19-cv-06182-DSF-PLA Document 95-2 Filed 08/31/20 Page 5 of 9 Page ID #:3725




                                   EXHIBIT 2
                                     5 of 9
Case 2:19-cv-06182-DSF-PLA Document 95-2 Filed 08/31/20 Page 6 of 9 Page ID #:3726




                                   EXHIBIT 2
                                     6 of 9
Case 2:19-cv-06182-DSF-PLA Document 95-2 Filed 08/31/20 Page 7 of 9 Page ID #:3727




                                   EXHIBIT 2
                                     7 of 9
Case 2:19-cv-06182-DSF-PLA Document 95-2 Filed 08/31/20 Page 8 of 9 Page ID #:3728




                                   EXHIBIT 2
                                     8 of 9
Case 2:19-cv-06182-DSF-PLA Document 95-2 Filed 08/31/20 Page 9 of 9 Page ID #:3729




                                   EXHIBIT 2
                                     9 of 9
